Miller, Judge.
In Greene County School Dist. v. Circle Y Constr., 291 Ga. 111 (728 SE2d 184) (2012), the Supreme Court of Georgia vacated Division 1 of this Court’s opinion in Greene County School Dist. v. Circle Y Constr., 308 Ga. App. 837 (708 SE2d 692) (2011), that construed OCGA § 20-2-506. Therefore, we adopt the opinion of the Supreme Court as our own and vacate that portion of Division 1 of our earlier opinion that construed OCGA § 20-2-506.

Judgment affirmed in part and vacated in part.


Phipps, P. J., and McFadden, J., concur.